Title: To Thomas Jefferson from Bernard Peyton, 5 July 1821
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir
Richd
5 July 1821
I am still without any blanks from you, or notes, to renew yours at the different Banks in this city, I to day was put to my trumps completely as to the $4,000 at the Farmers Bank, the directors not being willing to take any other note but yours for its renewal, as it would relieve the security you have given me as an endorser on it; I was therefore obliged to give bond to the Bank as indemnity for my name, if a protest should be susponded, & the note suffered to lie over, which is done, until I can hear from you, which I trust will be by tomorrow’s mail. The Directors have also directed, (since the recent decesion in the Court of appeals) that the deed for my benefit should be admitted to record immediately, with the addition you will find in the deed on a slip of paper, all of which are enclosed herewith, to request that you will make the addition, & take the trouble to reacknowledge the same, & deposit it for record in your court, with directions to the clerk, as soon as it is recorded, to send the original to me, to be filed in the Bank, which they also require—I regret this circumstance very much, as it may not be agreeable to you, but under existing circumstances it cannot be avoided, & I hope it will not be a matter of much moment or feeling with you: for myself, should not have deemed it at all necessary, but Banks must be humor’d in all their whims.Since my last, have paid a dft of yours, favor Johnathan Bishop for $136.48 without advise, & hope it is correct.With great respect Sir Your Mo: Obd:B. Peyton